Ed. F. McFaddin, Associate Justice (dissenting). I respectfully dissent from the reversal. By the rule known as “Law of the Case,” the Chancery. Court rendered the only decree that it could have rendered under the directions of this Court. The majority opinion commences with the sentence: “This is the second appearance of this case before us.” So, the majority recognizes that the present case of Seminole v. Parker is the same case as Parker v. Seminole, et al. The former case in this Court was No. 1254, and the original transcript in that case shows that the appellants were D. C. Parker and Anita Parker, his wife; and the appellees in that case were Clem Whistle, Alice Keich Whistle, Seminole Title & Insurance Company and D. Fred Taylor, Jr. When we decided the former case we issued our mandate, which reads in part: “The court erred in failing to award D. C. Parker and wife judgment for $10,000 as liquidated damages, under the terms of a contract by which Clem Whistle and wife deposited this sum with an escrow agent as earnest money to guarantee the performance of a contract to purchase real estate, which contract was not complied with. “It is therefore ordered and decreed by the court that the decree of said chancery court in this cause rendered be, and the same is hereby, for the error aforesaid, reversed, annulled, and set aside with costs; and that this cause be remanded to said chancery court with directions to enter a decree not inconsistent with the opinion herein delivered. ’ ’ Let it be remembered that Seminole was a party ap-pellee in that case in this Court; and that the mandate directed that a decree be entered for the Parkers. If Seminole was dissatisfied with the mandate issued in that case, it should have applied to this Court to recall the mandate and make some provision to protect Seminole’s present claim. But no such motion was filed. The mandate, as previously copied, went down to the Chancery Court, and the Chancery Court entered the present decree, which is in strict accordance with the mandate. Seminole “sinned away its day of grace” in failing to ask for a modification of the mandate; and under the rule of 1 ‘ Law of the Case ’ ’ I think the Chancery Court’s present decree should be affirmed. The rule of “Law of the Case” is recognized in scores and scores of our opinions. In West’s Arkansas Digest, “Appeal and Error,” Key No. 1096, et seq., the cases are cited. I mention only,a few: In Hutson Motor Co. v. Lake, 193 Ark. 200, 98 S. W. 2d 947, in speaking of the rule of “Law of the Case,” we said: “On a second appeal the judgment on the former appeal becomes the law of the case, and is conclusive of every question of law or fact decided in the former appeal, and also of those which might have been, but were not, presented. Storthz v. Fullerton, 185 Ark. 634, 48 S. W. 2d 560; American Ry. Express Co. v. Cole, 185 Ark. 532, 48 S. W. 2d 223; Ellis & Lewis v. Warner, 182 Ark. 613, 32 S. W. 2d 167.” In National Surety Co. v. Long, 85 Ark. 158, 107 S. W. 384, we said: “. . . the former decision, be it right or wrong, is the law of this case, and it is not now open for the court to change the law of the case, -whatever might be its views hereafter, should another case arise.” So, under the rule of “Law of the Case,” I think the Chancery Court entered the correct decree in the case from which comes the present appeal. Therefore, I respectfully dissent. Harris, C. J., joins in this dissent.